IN THE SUPRElVIE COURT OF THE STATE OF DELAWARE

AMANDA M. ROSS, §
§ No. 327, 2013
Defendant Below- §
Appellant, §
§
V. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for Kent County
§ Cr. ID 1004012525
Plaintiff Below— §
Appellee. §

Submitted: January 20, 2015
Decided: January 28, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.
_Q_R_D_E_13

This 28th day of January 2015, upon consideration of the Notice to Show
Cause and the appellant’s response thereto, it appears to the Court that:

(l) The appellant, Amanda Ross, ﬁled this appeal from a Superior Court
order sentencing her for a Violation of probation (VOP). While the appeal was
pending, Ross ﬁled a motion for sentence reduction in the Superior Court, arguing
she was entitled to credit for time she already had served. Ross raised a similar
issue, among other issues, in her opening brief on appeal. In the interests of
judicial economy, we remanded the appeal back to the Superior Court to allow that
court to address the factual basis for Ross’ motion for sentence reduction. On

remand, the Superior Court credited Ross with time served on one of her two

sentences and imposed no probation to follow. The Superior Court suspended the
sentence on Ross’ other conviction effective immediately for a one-year period of
probation. After the case was returned from remand, the Superior Court modiﬁed
the VOP sentencing order further to discharge Ross from any further probation.
On December 31, 2014, the Clerk of the Court issued a notice to Ross to show
cause why her appeal should not be dismissed as moot.

(2) Ross ﬁled a response to the notice to show cause on January 20, 2014.
She continues to argue that the Superior Court judge had a closed mind when he
sentenced her on her VOP, that the State falsely reported aggravating factors to
justify a lengthier VOP sentence, and that her due process rights were violated at
the VOP hearing. She contends that it would be unjust to dismiss her appeal solely
because the Superior Court discharged her from supervision when she was thirty—
four days shy of having served her entire sentence.

(3) Satisfaction of a sentence generally renders a case moot unless a
defendant can demonstrate sufﬁcient collateral consequences ﬂowing from the
conviction to justify appellate review.1 Although Ross asserts issues challenging
the fairness of the VOP proceedings below, her arguments do not establish any
consequences ﬂowing from the Superior Court’s ﬁnding of a VOP. Indeed, even if

any of her complaints about the VOP proceedings and the resulting sentence had

1 Gural v. State, 251 A.2d 344, 345 (Del. 1969).

merit, it would not affect the validity of her underlying convictions. Ross has not
established any collateral consequences ﬂowing from the Superior Court’s VOP

adjudication. Accordingly, Ross’ satisfaction of the VOP sentence renders this

appeal moot.

NOW, THEREFORE, IT IS ORDERED that the Within appeal is

DISMISSED as moot.

BY THE COURT:

/s/ Randy J. Holland
Justice